Citation Nr: 1546453	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-11 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to an increased disability rating for left ankle residuals, including ligament capsule strain post fracture, currently 10 percent disabling. 

2.  Entitlement to service connection for a left foot disability, including as secondary to the service-connected left ankle disability.  
 
3.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in St. Petersburg, Florida (St. Petersburg), which denied an increased rating for a left ankle disability, service connection for a left foot disability, including as secondary to the service-connected left ankle disability, and service connection for a left knee disability, including as secondary to the service-connected left ankle disability.     

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In August 2015, VA sent a letter notifying the Veteran that he was scheduled for a Travel Board hearing at the St. Petersburg RO on September 21, 2015.  On September 9, 2015, VA received a letter from the Veteran informing that the Veteran would be unable to attend the Board hearing scheduled for September 21, 2015 because extensive travel caused ankle pain, in addition to limited transportation options.  In the September 9, 2015 letter, the Veteran requested that the hearing be rescheduled in a West Palm Beach, Florida (West Palm Beach) facility.
An appellant or his representative may request a change in the hearing date, in writing, within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  The grounds for the request need not be stated.  38 C.F.R. § 20.702(c)(1) (2015).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. § 20.702(c)(2).  

As the Veteran's letter requesting that the hearing be rescheduled was received on September 9, 2015, which was less than two weeks prior to the scheduled Board hearing date, the Board finds good cause to remand this case to schedule a Board videoconference hearing in West Palm Beach because transportation difficulties affect the Veteran's ability to attend a hearing in St. Petersburg.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing at the appropriate facility in West Palm Beach, Florida.  The RO should notify the Veteran and appointed representative of the date and time of the hearing.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




